Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 20, 2019                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

  156341(70)                                                                                              David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
  SEJASMI INDUSTRIES, INC.,                                                                                  Brian K. Zahra
                                                                                                       Richard H. Bernstein
            Plaintiff/Counterdefendant-                                                                Elizabeth T. Clement
            Appellee,                                                                                  Megan K. Cavanagh,
  v                                                                 SC: 156341                                          Justices
                                                                    COA: 336205
  A+ MOLD, INC., d/b/a TAKUMI                                       Macomb CC: 2014-004273-CB
  MANUFACTURING COMPANY,
            Defendant/Cross-Defendant,
  and
  QUALITY CAVITY, INC.,
           Defendant/Counterplaintiff/Cross-
           Plaintiff/Third-Party Plaintiff-
           Appellant,
  and
  NKL MANUFACTURING, INC.,
          Third-Party Defendant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s December 21,
  2018 order is considered, and it is DENIED, because we are not persuaded that
  reconsideration of our previous order is warranted. MCR 7.311(G).

          VIVIANO, J., did not participate due to a familial relationship with the presiding
  circuit court judge in this case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 20, 2019
         t0313
                                                                               Clerk